Citation Nr: 1022640	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-43 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
ankle disability.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right foot.

3.  Entitlement to automobile adaptive equipment, based on 
the criteria for entitlement to an automobile or other 
conveyance and basic entitlement to necessary adaptive 
equipment, claimed as due to loss of use of the right the 
right foot.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for neurological disability of the right lower 
extremity due to VA surgery and treatment in December 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from three rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, as follows:

(1) In a July 2007 rating decision the RO denied 
entitlement to special monthly compensation based on 
loss of use of the right lower extremity, and denied 
entitlement to a rating in excess of 30 percent for 
residuals of an avulsion fracture of the right ankle; 

(2) By letter dated in June 2008, the RO denied 
entitlement to an automobile or other conveyance and 
adaptive equipment (although the Veteran's claim and 
appeal are for entitlement to adaptive equipment only, 
but based on loss of use of the right foot, which is a 
sufficient criterion for the greater benefit of an 
automobile and adaptive equipment, see 38 U.S.C.A. 
§ 3902 and 38 C.F.R. § 3.808(a)); and 

(3) In a December 2008 RO rating decision the RO 
readjudicated and denied the claim for an rating in 
excess of 30 percent for residuals of a right ankle 
avulsion fracture, after having received additional 
argument in October 2007 and pertinent evidence in 
January and February 2008, within one year of its  July 
2007 denial of the same claim (see 38 C.F.R. § 3.156(b)-
-new and material evidence received within appeal period 
for pending claim will be considered as having been 
filed in connection with pending claim); denied 
entitlement to a TDIU; and denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for 
neurological disability of the right lower extremity due 
to VA surgery and treatment. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks compensation for foot drop of the right 
lower extremity and any additional associated neurological 
disability on the basis that this condition is the result of 
VA L2-L4 lumbar decompressive laminectomy surgery conducted 
in December 2006.  

In a report of medical opinion dated in December 2008, the 
reviewing clinician diagnosed the Veteran as having chronic 
right foot drop, and opined that the Veteran's right foot 
drop was "more likely than not a result of his lumbar 
surgery and not secondary to a stroke."  (The Veteran has a 
history of transient ischemic attacks.)  The clinician did 
not, however, opine as to the critical matter for purposes of 
this case--whether the Veteran's right foot drop was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.  The clinician, a 
physician's assistant, elaborated that he could not say 
anything further as to direct or proximate cause because he 
is not a surgeon.  Similarly, a February 2008 VA report of 
examination and opinion that included an impression of 
"right foot drop-residual of spinal surgery of December 
2006," was rendered by a nurse-practitioner, and did not 
provide sufficient information for adjudication of the 
Veteran's claim pursuant to 38 U.S.C.A. § 1151.  Based on the 
foregoing, the Board finds that a medical opinion addressing 
all relevant medical criteria for compensation pursuant to 38 
U.S.C.A. § 1151 and provided by a physician with adequate 
expertise in neurosurgery is required for the purpose of 
adjudication of the Veteran's appeal.  See 38 U.S.C.A. 
§ 5103A(d).

The Veteran's additional claims on appeal for (1) entitlement 
to a rating in excess of 30 percent for right ankle 
disability; (2) entitlement to special monthly compensation 
(SMC) based on loss of use of the right foot; (3) entitlement 
to automobile adaptive equipment; and (4) entitlement to a 
TDIU, are all contingent in part or in whole on the outcome 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for neurological disability of the right lower 
extremity due to VA surgery and treatment.  See Tyrues v. 
Shinseki, 23 Vet. App. 166, 178 (2009) (if a matter on appeal 
is inextricably intertwined with an issue or claim still 
pending before VA, the claim generally will be remanded for 
further adjudication, as appropriate, with the other 
'inextricably intertwined' matters still being adjudicated).   
Thus, the additional claims are remanded to the RO/AMC 
pending further development of the Veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151.

Depending on the opinion rendered with respect to the 
Veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151, additional clinical examination findings and opinions 
may be required to adjudicated the Veteran's additional 
claims on appeal with regard to 1) employability; 2) loss of 
use of the right foot or right lower extremity; and 3) the 
level of service-connected right ankle disability.  See 38 
U.S.C.A. § 5103A(d).

In an Appellant's Brief dated in April 2010, the Veteran's 
representative contended that the RO committed error insofar 
as it did not request VA medical quality assurance records 
pertaining to the Veteran's December 2006 L2-L4 lumbar 
decompressive laminectomy surgery in connection with the 
Veteran's claim.  The Court of Appeals for Veterans Claims 
raised several pertinent issues and complex considerations 
relevant to such VA quality assurance records in the case of 
Hood v. Shinseki, 23 Vet. App. 295 (2009).  VA's quality 
assurance program is congressionally mandated and provides 
for protections from disclosure, but the extent to which the 
records may be reviewed or sought in connection with a claim 
for VA compensation benefits has been contested by the 
Veteran's representative.  Accordingly, the Board has 
attempted to address the Court's concerns as expressed in 
Hood in the remand directions below.

Additionally, the RO/AMC should seek to obtain all pertinent 
records of treatment of the back and lower extremity, and all 
records of treatment for service-connected disability, that 
have not been previously associated with the claims file.  
See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his service-
connected disabilities, and all orthopedic 
and neurological disabilities of the back 
and right lower extremity, during the period 
from December 2006 to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, obtain all records that have 
not been previously obtained from each 
health care provider the Veteran identifies.  

The records sought must include all relevant 
records of VA treatment from April 2008 
forward that have not been previously 
obtained.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  The RO/AMC should undertake to determine 
whether VA medical or adjudicative personnel 
may permissibly review or associate with the 
claims file any records of VA quality 
assurance pertaining to the Veteran's VA L2-
L4 decompressive laminectomy performed on 
December 22, 2006, or, rather, whether such 
records are legally privileged to such an 
extent that they are protected from any and 
all review by VA personnel in connection 
with a claim for VA compensation benefits.  

If it is found that the records may not be 
released but they may be reviewed, the 
RO/AMC should indicate whether a staff 
member or physician might be permitted to 
review the pertinent records of quality 
assurance and state whether there is any 
indication in those records of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA 
in furnishing the hospital care, medical or 
surgical treatment, or examination, or an 
event not reasonably foreseeable.  

The RO/AMC should document in the claims 
file its findings with regard to whether or 
the extent to which disclosure of the 
quality assurance records sought by the 
Veteran through his representative is 
permitted (see Appellant's Brief dated in 
April 2010).

See Hood v. Shinseki, 23 Vet. App. 295 
(2009).
  
3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility or 
facilities to obtain a VA medical opinion as 
to whether whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran's 
neurological disability of the right lower 
extremity, to include foot drop,  was 
proximately caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA 
in furnishing the hospital care, medical or 
surgical treatment, or examination, or an 
event not reasonably foreseeable, in 
connection with his December 22, 2006, VA 
L2-L4 lumbar decompressive laminectomy.

The VA physician must have sufficient 
expertise in the area of neurosurgery of the 
lumbar spine to provide a medical opinion as 
to whether carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination, or an event not 
reasonably foreseeable, resulted in the 
Veteran's right lower extremity foot drop 
and any additional associated neurological 
disability.  

The physician should provide, at a minimum, 
a brief description of his qualifications 
in the area of neurosurgery of the lumbar 
spine.

The RO/AMC should exercise reasonable 
diligence in obtaining an opinion from a VA 
physician who is sufficiently impartial to 
whether the December 22, 2006, surgery 
involved use of proper skill, care, and 
judgment.

If the physician finds that an examination 
of the Veteran is required to provide the 
requested medical opinion, such an 
examination must be scheduled.

The physician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  If for any reason records from VA's 
quality assurance program have not been 
associated with the claims file, the RO/AMC 
should provide a finding as to whether the 
VA medical opinion received pursuant to 
action paragraph (3), above, is sufficient 
for the purpose of adjudication of the 
Veteran's claim for service connection for 
compensation pursuant to 38 U.S.C.A. § 1151, 
even in the absence of records from VA's 
quality assurance program.  See Hood v. 
Shinseki, 23 Vet. App. 295 (2009).

5.  In light of the medical opinion 
received with respect to the Veteran's 
December 22, 2006, VA treatment and 
surgery, review the claims file and 
determine what additional notification and 
development action, in addition to that 
directed above, is required.  

This must include consideration of whether 
another VA compensation examination is 
required for a determination on the merits 
of the additional claims on appeal, to the 
extent they involve the level of disability 
of the right ankle, loss of use of the 
right foot, and whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation due to disabilities for 
which he now receives or will receive VA 
compensation.  See 38 U.S.C.A. § 5103A(d).

If further action is required, the RO/AMC 
should undertake it before further 
adjudication of the claims for which 
additional evidence, medical findings or 
medical opinions are required. 
  
5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO/AMC.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

